Title: From George Washington to James Monroe, 25 August 1796
From: Washington, George
To: Monroe, James


        Duplicate
       
        
          Dear Sir,
          Philadelphia 25th Augt 1796
        
        Your favor of the 24th of March written in Cypher, never got to my hands until the 10th instant at Mount Vernon; nor were the contents of it known to me until my arrival in this City on the 21st. For the information contained in it, and your attention thereto; I offer you my best thanks.
        Having no clue by which to discover the fact, I am very much at a loss to conjecture by what means a private letter of mine, written to a friend—and sent by an American Vessel should have got into the hands of the French Directory. I shall readily acknowledge however, that the one you allude to, directed to Mr Gouvr Morris was a long & confidential one; but I deny that there is any thing contained in it that the French

Government could take exception to, unless the expression of an ardent wish that the United States might remain in Peace with all the World—taking no part in the disputes of any part of it, should have produced this effect. Giving it as my further opinion that the sentiments of the mass of the Citizens in this country were in unison with mine.
        Confidential as this letter was expected to be, I have no objection to its being seen by any body; and there is certainly some mistake in saying I had no copy thereof when there is a press one now before me, in which I discover no expression that in the eye of liberality & candour would be deemed objectionable.
        To understand the scope & design of my letter properly, and to give it a fair interpretation, it is necessary to observe (as will appear by the contents of it) that it was written in answer to very long ones from the Gentleman to whom it was Addressed; which contained much political information of the state of things in different parts of Europe; and related among others, the substance of a conversation in which he, and Lord Grenville, as private Gentlemen had just been engaged, and in which it was observed by the latter, that if they were to judge from the publications in this country, the disposition of it was unfriendly to Great Britain; but in free countries he could readily account for such publications: However, that there was one which wore a more serious aspect, as indicative of the sense of the government; and alluded to Colo. Innes’s report of his proceedings in Kentucky.
        In my noticing this part of Mr Morris’s communication I tell him, that with respect to the Publication of that report it was an unauthorised act, and declared by that Gentleman as soon as he saw it in the Gazettes to have been done incorrectly; and that, with respect to the temper of the People of the United States, as it respected Great Britain, his Lordship ought not to be surprized, if it appeared disturbed & irritated, after the sense of the government had been so often expressed in strong remonstrances against the conduct of their Indian Agents—Privateersmen—Impressment of our Seamen—Insults of their Ships of War &ca &ca.—Adding, that it afforded us very litle satisfaction, their disclaiming these as unauthorised Acts (which the British Administration had done in some instances) while the actors were suffered to go unpunished. I dwell chiefly, and fully on this part of his letter; and reminded him of the

indifference with which the advances of the United States, to form a Commercial Treaty with Great Britain, as well since as before the establishment of their present government had been received—and concluded by saying that a liberal policy towards us (though I did not Suppose sentiments of that sort from me to a member of the British Administration would have much weight) was the only road to a perfect reconciliation—and that, if he should again converse with Lord Grenville on this Subject he was at liberty unofficially to express these as my sentiments.
        Thus, Sir, you have the substance, candidly related, of a letter which you say, you have been told by a person “who has read it, has produced an ill effect” when, in my opinion, the contrary (viewing it in the light of an unreserved and confidential communication) ought to have been produced. For I repeat it again, that unless my pacific disposition was displeasing, nothing else could have given umbrage by the most rigid construction of the letter; or that will shew in the remotest degree any disposition on my part to favor the British interest in their dispute with France.
        My conduct in public and private life, as it relates to the important struggle in which the latter Nation is engaged has been uniform from the commencement of it, and may be summed up in a few words. That I have always wished well to the French Revolution. That I have always given it as my decided opinion that no Nation had a right to intermeddle in the internal concerns of another—That every one had a right to form, and adopt whatever Government they liked best to live under themselves—and that if this country could consistently with its engagements, maintain a strict Neutrality and thereby preserve Peace, it was bound so to do, by motives of Policy—Interest—and every other consideration that ought to actuate a People situated and circumstanced as we are; already deeply in Debt, and in a convalescent state from the struggle we have been engaged in ourselves.
        On these principles I have uniformly and steadily proceeded—bidding defiance to calumnies calculated to sow the Seeds of distrust in the French Nation, and to excite their belief of an influence possessed by Great Britain in the Councils of this country—than which nothing is more unfounded or injurious; the object of its pacific conduct being truly deliniated above. I am—Dear Sir Your Obedient and Very Humble Servt
        
          Go: Washington
        
       